orders granting summary judgment and denying declaratory relief is de
                  novo. See Flamingo Paradise Gaming, LLC v. Chanos, 125 Nev. 502, 509,
                  217 P. 3d 546, 551 (2009) (explaining that the constitutionality of a statute
                  is a question of law, which this court reviews de novo); see also Las Vegas
                  Taxpayer Accountability Comm. v. City Council of Las Vegas, 125 Nev.
                  165, 172, 208 P.3d 429, 434 (2009); Wood v. Safeway, Inc., 121 Nev. 724,
                  729, 121 P.3d 1026, 1029 (2005). A statute is unconstitutionally vague if
                  (1) it is worded such that a person of ordinary intelligence would not have
                  fair, notice of prohibited conduct, or (2) its standards are so weak that
                  discriminatory enforcement is either authorized or encouraged.            See

                  Flamingo Paradise Gaming, 125 Nev. at 512, 217 P.3d at 553-54 (noting
                  that for facial challenges, the statute must be vague in all of its
                  applications).
                              NRS 630.301(9) states that a physician may be disciplined for
                  "engaging in conduct that brings the medical profession into disrepute,
                  including, without limitation, conduct that violates any provision of a code
                  of ethics adopted by the Board . . ." Appellants argue that the statute is
                  vague and ambiguous because it references a code of ethics, which the
                  Board of Medical Examiners has not adopted. We disagree. The plain
                  language of the statute is clear that while a violation of a code of ethics
                  adopted by the Board may be one ground for discipline, the limit of this
                  provision is a physician's "engag[ement] in conduct that brings the medical
                  profession into disrepute." Disrepute has been defined as a "loss of
                  reputation; dishonor." Black's Law Dictionary 506 (8th ed. 2004); see also
                  Merriam-Webster's Collegiate Dictionary 362 (11th ed. 2007) (defining
                  disrepute as a "lack or decline of good reputation"). And reputation means


SUPREME COURT
        OF
     NEVADA
                                                         2
(01 1947A    eo
                 "Mlle esteem in which a person is held by others." Black's Law Dictionary
                 1331 (8th ed. 2004); see also Merriam-Webster's Collegiate Dictionary 1058
                 (11th ed. 2007) (defining reputation as "overall quality or character as
                 seen or judged by people in general" and "a place in public esteem or
                 regard"). Based on these plain definitions, conduct that brings the
                 medical profession into disrepute is conduct that results in a loss of the
                 public's regard for the medical profession. We therefore conclude that
                 NRS 630.301(9) is not unconstitutionally vague or ambiguous, and thus,
                 the district court properly granted summary judgment in respondents'
                 favor on this issue. See Flamingo Paradise Gaming, 125 Nev. at 512, 217
                 P.3d at 553; see also Ransdell v. Clark Cnty., 124 Nev. 847, 859, 192 P.3d
                 756, 764 (2008) CA law will be upheld against a vagueness claim if its
                 terms can be made reasonably certain by reference to other definable
                 sources.") (Internal quotation marks omitted).
                             Next, we consider appellants' argument that NAG 630.040 is
                 overly broad, unconstitutionally vague, and ambiguous because it does not
                 explain how the "reasonable care" standard is determined and it
                 encapsulates new, novel, or experimental treatments. NAC 630.040
                 defines "malpractice" for the purposes of NRS Chapter 630 as "the failure
                 of a physician, in treating a patient, to use the reasonable care, skill, or
                 knowledge ordinarily used under similar circumstances." The language of
                 this regulation mirrors NRS 41A.009, the special statutory cause of action
                 for medical malpractice. Although the term "reasonable care" standing
                 alone might be vague, its meaning is well established in light of authority
                 in the tort and medical malpractice context. See In re Discipline of Lerner,
                 124 Nev. 1232, 1245, 197 P.3d 1067, 1077 (2008) (denying a facial


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                 vagueness challenge to a rule of professional conduct when the allegedly
                 vague term's meaning "is readily perceptible in light of authority
                 construing the term"). Furthermore, a statute that "conveys a definite
                 warning as to proscribed conduct when measured by common
                 understanding and practices will satisfy due process"—it does not need to
                 detail each and every act or conduct that is prohibited.   Brody v. Barasch,

                 582 A.2d 132, 137 (Vt. 1990). Accordingly, we conclude that NAC 630.040
                 is not unconstitutionally vague, ambiguous, or overly broad, and thus, the
                 district court also properly granted summary judgment in respondents'
                 favor on this issue. See Flamingo Paradise Gaming, 125 Nev. at 512, 217
                 P.3d at 553.
                                Finally, appellants challenge the district court's order
                 awarding respondents attorney fees under NRS 622.410, and argue that
                 the complaint did not meet the requirements of the statute. The district
                 court may award reasonable attorney fees and costs to a regulatory board
                 when the regulatory board is the prevailing party in an action "relate[d] to
                 . . . the enforcement of any provision of this title which the regulatory body
                 has the authority to enforce, [or] any regulation adopted pursuant
                 thereto." NRS 622.410; see also NRS 622.060 (defining regulatory body).
                 Because the enforcement of the provisions at issue is dependent upon a
                 finding that such provisions are constitutional, see Flamingo Paradise
                 Gaming, 125 Nev. at 518, 217 P.3d at 557 (describing a facial vagueness
                 challenge to a statute as a "test for civil enforcement"), appellants'
                 complaint was related to the Board's enforcement abilities, and the district
                 court therefore did not abuse its discretion in awarding attorney fees to
                 respondents based on NRS 622.410. See Kahn v. Morse & Mowbray, 121


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                  Nev. 464, 479, 117 P.3d 227, 238 (2005) (explaining that this court reviews
                  a district court's award of attorney fees for an abuse of discretion).
                  Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.'




                                                                   Ae,
                                                              Hardesty


                                                                  4,,—;
                                                              Douglas



                  CHERRY, J., dissenting:

                              This appeal raises important statutory interpretation issues
                  regarding physician discipline and may have a widespread effect on the
                  practices and reputations of all physicians in this state, not just
                  appellants. Because of this, and the vital role that physicians hold in our
                  society, oral argument appears warranted here, and I would not resolve
                  this appeal as submitted for decision on the briefs. For these reasons, I
                  respectfully dissent.




                        'To the extent that appellants' arguments have not been expressly
                  addressed in this order, we conclude that those arguments lack merit.



SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e)
                  cc: Hon. Stefany Miley, District Judge
                       M. Nelson Segel, Settlement Judge
                       Halter Law
                       Bradley 0. Van Ry
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    6
(0) 1947A    le